Citation Nr: 1758718	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating increase in excess of 10 percent for bilateral pes planus (previously claimed as flat foot) with hallux valgus and plantar fasciitis.  

2.  Entitlement to a rating in excess of 10 percent for residuals, right knee injury, with traumatic arthritis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 2000 to February 2005. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issue of entitlement to a rating in excess of 10 percent for residuals, right knee injury, with traumatic arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to July 17, 2017, the Veteran's bilateral pes planus has been moderate and productive of weight bearing line over or medial to great toe, with inward bowing of the tendo achillis and pain on manipulation and use of the feet (bilaterally or unilaterally).

2.  From July 17, 2017, the Veteran's bilateral pes planus has been severe and productive of objective evidence of marked deformity (pronation, abduction, etc.) pain on manipulation and use accentuated, with an indication of swelling on use, and characteristic callosities (bilateral).


CONCLUSIONS OF LAW

1. The criteria for a rating increase in excess of 10 percent, prior to July 17, 2017, for bilateral pes planus (previously claimed as flat foot) with hallux valgus and pes planus have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 3.103, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2017).  

2. The criteria for a 30 percent rating, but not greater from July 17, 2017, for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 3.103, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes, initially, that at the August 2017 Board hearing, the Veteran argued that the November 2013 and May 2016 VA examinations were inadequate for rating purposes.  The Veteran asserted that the May 2016 examiner did not touch her and "did no type of evaluation" and that the November 2013 examiner did not take measurements of her foot.

Upon review, the Board finds that the VA examinations and opinions sufficient for purposes of determining entitlement to an increased disability rating for bilateral pes planus.  Regarding the adequacy of the VA foot examinations, the Board notes, that unlike the Diagnostic Codes for the ankle and knee, Diagnostic Codes addressing the foot are not based on range of motion.  The Veteran's November 2013 and May 2016 VA examinations addressed painful motion, flare-ups, functional loss and symptoms due to flatfoot.  The Board finds the examinations to be adequate for rating purposes.  

	(CONTINUED ON NEXT PAGE)


Bilateral Pes Planus

Rating Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability warrants a 10 percent disability rating prior to July 17, 2017 and no more than a 30 percent disability rating from July 17, 2017.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).
Analysis

The Veteran's bilateral pes planus is currently evaluated at 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5276, a 10 percent evaluation for bilateral pes planus is prescribed when there are moderate flatfeet with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Id. 

Under Diagnostic Code 5276, a 30 percent evaluation for bilateral pes planus requires severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  

A 50 percent rating, the maximum, for bilateral pes planus, is prescribed when there is evidence of pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id. 

The Veteran maintains that an increased evaluation is warranted for her service connected condition.

Prior to July 17, 2017 

The Veteran asserts that she entitled to a rating in excess of her current 10 percent disability evaluation.  The Veteran underwent an examination in November 2013.  The examiner noted, that the Veteran reported pain while the foot was being evaluated, with functional impairment and flare-ups that impact the function of the foot, which involved exacerbation with standing and ambulating, along with spontaneous sharp pains.  The Veteran noted pain on the use of both feet but no swelling on use, with characteristic calluses or extreme tenderness of plantar surfaces on one or both feet.  The Veteran did not have marked pronation of one or both feet or objective evidence of marked deformity of one or both feet.  The examiner noted orthotics (arch supports) provided bilateral relief.  

The Veteran was also provided and examination in May 2016.  The examiner determined that the severity of the Veteran's symptoms were mild.  The examiner noted, that although the Veteran reported pain in her medical history, "there was no pain on the physical examination, as the Veteran experiences pain after prolonged use".  The Veteran reported functional loss, as a result of bilateral foot pain, on walking, after a period of prolonged rest.  She noted that it is difficult for her to walk for some time; however, it gets better.  The Veteran reported pain on use of both feet but no manipulation, no swelling on use, and no characteristic calluses.  There was no report of the Veteran using orthotics.   

In reaching its conclusion, the Board has considered the Veteran's assertions as to her symptomatology and the severity of her condition, but, to the extent the Veteran believes that she is entitled to a higher evaluation than assigned herein, the Board concludes that the findings during the medical evaluation are more probative than her assertions in that regard.  

Based on the foregoing, the Board finds that the Veteran's bilateral pes planus does not warrant a rating in excess of 10 percent, prior to July 17, 2017, pursuant to the rating criteria under Diagnostic Code 5276.  

The next higher rating of 30 percent is not warranted because her bilateral feet disability did not demonstrate severe; objective evidence of marked deformity, pain on manipulation and use accentuated indication of swelling on use and characteristic callosities.  The examiner described the Veteran's symptoms as mild and both the November 2013 or May 2016 examiner noted the absence of symptoms to warrant a 30 percent rating.  

The next higher, and maximum rating, 50 percent, is not demonstrated by the evidence of record, as the Veteran's plantar fasciitis is not manifested by pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The November 2013 and May 2016 VA examiners specifically noted the absence of all of these symptoms.  The Board find that the Veteran's bilateral pes planus has been manifested by mild to moderate; weight bearing line over or medial or great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilaterally.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board considered the Veteran's statements regarding the severity of her pes planus.  The Veteran contends that her pes planus is far more disabling than the rating she was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of her pes planus.  

The Board finds that the medical evidence is more probative than the Veteran's lay statements.  The November 2013 or May 2016 VA examinations both provide reasoned medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the Veteran does not have the requisite medical knowledge to determine the exact cause of his symptoms or make medical determinations.  Ultimately, the Board finds that the medical evidence is more probative than the Veteran's lay statements.  The Board concludes that the Veteran is not entitled to a rating higher than the currently assigned 10 percent for her bilateral pes planus planus ( previously claimed as flat foot) with hallux valgus and plantar fasciitis, prior to July 17, 2017.

The Board considered whether a higher rating was available under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276-5283.  The May 2016 VA examiner noted that foot x-rays reveal the Veteran has hallux valgus that is non-disabling.  On the November 2013 VA examination, the examiner noted it to be mild.

With regard to the remaining Diagnostic Codes, they are not applicable because the evidence indicates that the Veteran does not have weak foot, claw foot, hallux rigidus, hammer toe, or nonunion or malunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.  A preponderance of the evidence is against a finding that he is entitled to a higher or separate compensable rating under any other applicable Diagnostic Code.

From July 17, 2017

In July 2017 the Veteran was provided a new VA examination.  The July 2017 Disability Benefits Questionnaire (DBQ) reflects that the Veteran has pain, burning and sharp sensations in her feet.  She reports flare-ups that impact the function of her feet and functional loss.  The examiner notes that the Veteran has pain on use of both feet, pain on manipulation of both feet and swelling on use of both feet.  The examiner indicated that the Veteran has extreme tenderness of the plantar surfaces on both feet, objective evidence of marked deformity of both feet and marked pronation of both feet. 

Given the evidence detailed above, the Veteran's bilateral pes planus symptoms more closely approximates a 30 percent disability rating under Diagnostic Code 5276.  The Board highlights the July 2017 examination as showing an increase in the severity of the Veteran's foot disability.  The examiner noted functional loss and limitation of motion in both feet, manifested in pain on weight-bearing, pain on non-weight-bearing, interference, and lack of endurance.  The examiner reported that the Veteran's bilateral pes planus remains symptomatic despite the use of orthotics.  The Board finds the probative evidence of record indicates pain on manipulation and use accentuated and adequately warrants a 30 percent disability rating from July 17, 2017.

The next higher, and maximum rating, 50 percent, is not demonstrated by the evidence of record, as the Veteran's plantar fasciitis is not manifested by pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The July 2017 examiner, specifically noted the absence of marked inward displacement and severe spasm of the Achilles tendon on manipulation.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board considered whether a higher rating is available under 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.  The July 2017 VA examiner notes, that foot x-rays reveal the Veteran has hallux valgus that is mild.  The May 2016 VA examiner noted that foot x-rays reveal the Veteran has hallux valgus that is nondisabling.  The November 2013 VA examiner also noted the hallux valgus to be mild.  The July 2017 VA examiner did indicate the Veteran has hammer toes on the right foot; however, it was not in all toes, on the right foot, required to warrant compensation.  With regard to the remaining Diagnostic Codes, they are not applicable because the evidence indicates that the Veteran does not have weak foot, hammer toe on the left side, claw foot, hallux rigidus, or nonunion or malunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a , Diagnostic Codes 5276-5283.  

After reviewing the evidence of record, both lay and medical, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent initial rating is warranted for bilateral plantar fasciitis under DC 5276 from July 17, 2017. 


ORDER

A rating increase in excess of 10 percent for bilateral pes planus ( previously claimed as flat foot) with hallux valgus and plantar fasciitis, prior to July 17, 2017 is denied.

A disability rating of 30 percent, but not greater, for bilateral pes planus (previously claimed as flat foot) with hallux valgus and plantar fasciitis, from July 17, 2017, is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran contends that she is entitled to a higher evaluation for her service-connected right knee injury, with traumatic arthritis.  The record indicates that the Veteran's last examination occurred in July 2017.  The Board finds that examination to be inadequate, as it does not consider the Veteran's full range of motion, namely, it does not list right knee extension for the Veteran.  Additionally, the examiner lists right knee instability for the right knee; however, the examiner does not indicate the level of severity of the instability.  While the Veteran was provided an VA examination in May 2016, the July 2017 examination indicates that the Veteran's right knee injury has increased in severity.  A new examination is necessary to assess the Veteran's current level of impairment.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination to determine the current degree of severity of her service-connected right knee injury, with traumatic arthritis.  

The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the Veteran's contentions that she injured her knee while moving furniture in-service.

All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.

All pertinent symptomatology, to include range of motion for the right knee, should be reported in detail.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's right knee injury, with traumatic arthritis.

2. The RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a rating in excess of 10 percent for residuals, right knee injury, with traumatic arthritis, should be adjudicated.  The rating should also reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16 (b), if applicable. 

If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


